NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               ELTON G. WOODARD,
                Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7178
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-1757, Judge Alan G.
Lance, Sr.
             __________________________

                Decided: May 10, 2012
              __________________________

   ELTON G. WOODARD, of Amarillo, Texas, pro se.

    ELIZABETH SPECK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and KIRK T.
WOODARD   v. SHINSEKI                                     2


MANHARDT, Assistant Director. Of counsel on the brief
was DAVID J. BARRANS, Deputy Assistant General Coun-
sel, United States Department of Veterans Affairs, of
Washington, DC.
              __________________________

 Before NEWMAN, PLAGER, and WALLACH, Circuit Judges.
PER CURIAM.

    Elton G. Woodard seeks review of a decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”). 1     The question is whether Mr.
Woodard is entitled to a later effective date for the reduc-
tion of his service-connected benefits due to his incarcera-
tion for more than sixty days for conviction of a felony.
The Veterans Court affirmed a September 15, 2008,
decision of the Board of Veterans’ Appeals (“Board”) that
determined Mr. Woodard was not so entitled. We affirm-
in-part and dismiss-in-part.

                        BACKGROUND

    Mr. Woodard served on active duty in the United
States Army from May 1985 to August 1993, with six
months and eleven days of prior active service. He has
service-connected disabilities that entitle him to compen-
sation from the Department of Veterans Affairs (“VA”).

    On February 6, 2003, the 199th Judicial District
Court of Collin County, Texas convicted Mr. Woodard of
three felonies, sentencing him to twenty-five years con-
finement for one of the offenses and fifteen years con-
finement for each of the other two offenses. See Woodard

   1   Woodard v. Shinseki, No. 09-1757, 2011 WL
933638 (Vet. App. March 18, 2011).
3                                       WOODARD   v. SHINSEKI


v. State, Nos. 05-03-00393-CR, 05-03-00395-CR, 05-03-
00395-CR, 2003 WL 1874281 (Tex.App.-Dallas April 15,
2003). Mr. Woodard appealed his convictions, and his
appeals were dismissed for lack of jurisdiction. Id. The
appellate court issued its mandate to the trial court on
December 16, 2003.

    VA first learned of Mr. Woodard’s incarceration in Oc-
tober 2003 through a phone conversation with Mr.
Woodard’s son. In January 2004, VA called the Texas
Department of Criminal Justice and was informed that
Mr. Woodard’s first date of incarceration following his
convictions was March 13, 2003. Later that month, VA
notified Mr. Woodard of its intent to reduce his service-
connected disability benefits pursuant to 38 U.S.C.
§ 5313(a)(1). 2 In April 2004, the VA Regional Office
(“RO”) issued a decision reducing Mr. Woodard’s benefits
effective May 12, 2003, the sixty-first day of his incarcera-
tion.

    Mr. Woodard appealed the RO’s decision seeking a
later effective date for his reduction of benefits. Accord-
ing to Mr. Woodard, his benefits should not have been
reduced until December 16, 2003, when the Texas Court
of Appeals issued its mandate. The Board denied Mr.
Woodard’s claim, noting that the provisions of 38 U.S.C.
§ 5313 “are operative when a conviction has led to incar-
ceration, regardless of whether the recipient’s appellate
options have been exhausted.” In re Woodard, No. 06-31

    2     That section requires a reduction of benefits for
“any person who is . . . incarcerated in a Federal, State,
local, or other penal institution or correctional facility for
a period in excess of sixty days for conviction of a fel-
ony . . . for the period beginning on the sixty-first day of
such incarceration and ending on the day such incarcera-
tion ends . . . .”
WOODARD   v. SHINSEKI                                      4


927, slip op. at 5 (Bd. Vet. App. September 15, 2008). The
Veterans Court affirmed, noting that to find otherwise
“would violate the canons of statutory and regulatory
construction.” Woodard, 2011 WL 933638 at *1. Mr.
Woodard now appeals to this court.

                        DISCUSSION

    This court’s review of Veterans Court decisions is
strictly limited by statute. Under 38 U.S.C. § 7292(a), we
may review “the validity of a decision of the [Veterans]
Court on a rule of law or of any statute or regulation . . .
or any interpretation thereof . . . that was relied on by the
Court in making the decision.” We review such questions
of statutory and regulatory interpretation without defer-
ence. Andre v. Prinicipi, 301 F.3d 1354, 1358 (Fed. Cir.
2002). Unless an appeal presents a constitutional issue,
we “may not review (A) a challenge to a factual determi-
nation, or (B) a challenge to a law or regulation as applied
to the facts of a particular case.” 38 U.S.C. § 7292(d)(2).

    Mr. Woodard presents a variety of issues for decision,
some of which are arguably within this court’s appellate
jurisdiction, and some of which clearly are not.

    In making its decision, the Veterans Court inter-
preted 38 U.S.C. § 5313 to require a reduction of benefits
“without regard to an appeal of the conviction . . . .”
Woodard, 2011 WL 933638 at *1. Mr. Woodard does not
directly challenge that interpretation on appeal. He does,
however, contend that the provisions of 38 U.S.C. § 5313
were not triggered until the Texas Court of Appeals
issued its mandate on December 16, 2003, because he was
neither “convicted” nor “incarcerated” until then. Accord-
ing to Mr. Woodard, a conviction requires a decision of a
Texas state court and he did not receive such a decision
5                                     WOODARD   v. SHINSEKI


until the mandate. See Informal Brief of Appellant at 3
(citing Story v. Collins, 920 F.2d 1247, 1251 (5th Cir.
1991) and Wadsworth v. Jackson, 235 F.3d 959, 962 (5th
Cir. 1991) as “affirm[ing] that the Texas Department of
Criminal Justice is not a state court”). 3 Mr. Woodard
also contends that under Article 42.09 § 3 of the Texas
Code of Criminal Procedure, 4 he was merely committed,
not incarcerated, until the mandate issued.

    Giving Mr. Woodard’s pro se brief the broadest possi-
ble reading, Mr. Woodard’s arguments can be construed
as challenging the Veterans Court’s interpretation of 38
U.S.C. § 5313. However, we see no error in the Veterans
Court’s conclusions that the 199th Judicial District Court
of Collin County convicted Mr. Woodard of a felony, and
that Mr. Woodard’s “commitment pending mandate” was
an incarceration within the meaning of the statute.
“Commitment” is defined as “[t]he act of confining a
person in a prison, mental hospital, or other institution”
and “incarceration” is defined as “[t]he act or process of

    3   Mr. Woodard appears to be under the erroneous
impression that his felony charges were tried by the
Texas Department of Criminal Justice. In fact, Mr.
Woodard’s charges were adjudicated by the 199th Judicial
District Court of Collin County, which is a Texas state
court. See Woodard, 2003 WL 1874281.
    4   At the time of the Board’s decision, that provision
stated:
        If a defendant is convicted of a felony
        and sentenced to . . . a term of more than
        ten years in the institutional division of
        the Texas Department of Criminal Jus-
        tice and he gives notice of appeal, he
        shall be transferred to the institutional
        division on a commitment pending man-
        date from the court of appeals or the
        Court of Criminal Appeals.
WOODARD   v. SHINSEKI                                    6


confining someone.” Black’s Law Dictionary, 288, 775
(8th ed. 2004). Thus, the Veterans Court did not err in
finding the two terms interchangeable under 38 U.S.C.
§ 5313.

     Even broadly read, we conclude that we lack jurisdic-
tion to entertain Mr. Woodard’s arguments that: (1) the
Veterans Court improperly relied on telephone conversa-
tions with (i) his son, which Mr. Woodard contends is
“illegally obtained heresay [sic],” and (ii) the Texas De-
partment of Criminal Justice, which Mr. Woodard con-
tends is “an ex post facto application of the VA
procedures”; (2) the Veterans Court improperly “allowed
the Secretary to file his brief after the time allowed had
expired”; and (3) the Veterans Court failed to give him the
“benefit of a reasonable doubt.” See Informal Brief of
Appellant at 1, 5, 9. Although these issues could be
framed as constitutional issues, at bottom these argu-
ments merely challenge the Veterans Court’s application
of regulations and procedural rules to the facts of this
particular case. Thus, these issues are beyond our juris-
diction.

    To the extent Mr. Woodard is arguing that VA’s unau-
thorized contact with his minor son renders inadmissible
the evidence VA later obtained based on that contact, we
know of no authority requiring such an outcome. To the
extent Mr. Woodard is arguing that the Veterans Court
misinterpreted the applicable VA procedural manual in
allowing the RO to rely on oral confirmation of his incar-
ceration, we note that when nothing in the statute pre-
cludes oral notice, this court affords VA the flexibility
needed for efficient modern claims processing. See Para-
lyzed Veterans of Am. v. Sec’y Veterans Affairs, 345 F.3d
1334, 1348-49 (Fed. Cir. 2003). To the extent Mr.
Woodard is arguing that the Veterans Court misinter-
7                                     WOODARD   v. SHINSEKI


preted its own procedures by accepting the Secretary’s
untimely brief, we note that the Veterans Court has broad
discretion to interpret and apply its Rules of Practice and
Procedure. See Bastien v. Shinseki, 599 F.3d 1301 (Fed.
Cir. 2010). Finally, to the extent Mr. Woodard is arguing
that the Veterans Court misinterpreted the benefit-of-the-
doubt provision of 38 U.S.C. § 5107(b), we note that
nothing in the Veterans Court’s opinion indicates the
court relied on an interpretation of that statute in decid-
ing this case.

    With regard to those issues noted that arguably are
within this court’s jurisdiction to review, we affirm the
decision of the Veterans Court. The appeal of the other
issues, those beyond our appellate jurisdiction, is dis-
missed.

    AFFIRMED-IN-PART, DISMISSED-IN-PART

                          COSTS

    No costs.